Citation Nr: 1402007	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability characterized by blackouts and dizziness, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for residuals of a fracture of the right arm, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for residuals of a fracture of the right ankle, to include as secondary to service-connected disability. 

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991 and from March 2001 to September 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2007, the Veteran testified before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  In May 2008 and September 2010, the Board remanded the case to the RO for additional development.  The case returned to the Board and in July 2012, it was remanded again to afford the Veteran a hearing before a second VLJ.  The VLJ who conducted the November 2007 hearing was no longer employed at the Board, and by law the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. The Veteran desired another hearing, and in September 2012 he appeared at a hearing before the undersigned VLJ.  A transcript of the second hearing is also of record.  

The case was then remanded in February 2013 and July 2013 for further development.  It has now returned to the Board for additional appellate action. 

Regarding the issue of service connection for a disability characterized by blackouts, the Veteran has asserted a history of problems with both blackouts and dizziness (at the November 2007 hearing he testified that he became dizzy if he worked with his hands above his head, which over time turned into blackouts).  Allegations of blackouts and dizziness are reflected throughout the record in the Veteran's statements and in medical reports.  A VA examiner in March 2013 also addressed complaints of both blackouts and dizziness, in order to provide clarification on the unexplained disability from which the Veteran suffers.  Given the intertwined nature of the Veteran's complaints, the issue on appeal has been characterized as one for a disability encompassing both blackouts and dizziness.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this  case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's blackouts are not a chronic disability; his complaints of  blackouts have been attributed to diagnosed service-connected hypertension.

2.  The Veteran's dizziness is diagnosed as benign paroxysmal positional vertigo (BPPV) and was not present in service or until years after service, is not etiologically related to a disease or injury during active duty service, and is not caused or aggravated by a service-connected disability.

3.  A fracture of the right humerus and its residuals were not present in service or until years after service, are not etiologically related to a disease or injury during active duty service, and are not caused or aggravated by a service-connected disability.

4.  A fracture of the right calcaneus and its residuals were not present in service or until years after service, are not etiologically related to a disease or injury during active duty service, and are not caused or aggravated by a service-connected disability.

5.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by blackouts was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  BPPV was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  

3.  Residuals of a fractured right humerus were not incurred in or aggravated by active service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  

4.  Residuals of a fractured right calcaneus were not incurred in or aggravated by active service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  

5.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  


Blackouts and Dizziness

The Veteran contends that service connection is warranted for a disability manifested by blackouts and dizziness as it was incurred due to service-connected cervical spondylosis or service-connected ear disorders.  In the alternative, the Veteran contends that service connection is warranted for the disability as it is due to an in-service closed head injury.  

Turning first to the Veteran's claim for a disability manifested by blackouts, the Board finds that it is not a chronic disability capable of service connection, but rather a symptom of service-connected hypertension.  Treatment records from various VA and private facilities document complaints of blackouts in connection with blood pressure problems, and there are no findings of a distinct chronic disability to account for the Veteran's reports of loss of consciousness.  The record also contains a medical opinion against the claim; the March 2009 VA neurological examiner found that the Veteran's blackouts were most likely cardiovascular in origin.  The VA examiner noted that there was no real evidence of syncopal episodes prior to the Veteran's diagnosis of hypertension at a private hospital in May 2000, and no evidence of brain injury or concussion following an in-service closed head injury that occurred in February 1991.  In fact, the March 2009 VA examiner concluded that the Veteran had no neurological residuals of any kind from the in-service head injury.  There was also no evidence of neurogenic syncope and the Veteran's blackouts were instead due to another etiology such as his cardiovascular condition and medication.  

The Board notes that a second medical opinion was provided by a VA examiner in October 2013.  The examination was performed for the purpose of determining whether the Veteran's residuals of a right arm and ankle fracture were related to a service-connected disability.  The Veteran reported that his fractures were incurred due to a fall off a ladder during a blackout, and the October 2013 VA examiner concluded that the reported blackouts were not a physiological sequela of any service-connected disability.  The examiner also noted that none of the Veteran's physicians had identified a cause for the reported blackouts.  The October 2013 VA examiner does not appear to have considered whether the Veteran's periods of loss of consciousness were merely a symptom of another disability, specifically hypertension, but the opinion supports the Board's conclusion that the Veteran's blackouts are not themselves a chronic disability-rather they are merely a symptom of an already service-connected condition.  

The Board has considered the Veteran's testimony that his blackouts are a distinct condition caused by a service-connected disability or due to service, but finds his lay statements are outweighed by the competent medical evidence of record.  Thus, the competent evidence establishes that the Veteran's blackouts and syncopal episodes are a symptom of service-connected hypertension.  It is not a chronic disability for VA purposes, and absent proof of the existence of the disability being claimed there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a chronic disability manifested by blackouts. 

The Board will now address the Veteran's contentions regarding dizziness.  Unlike his claim for blackouts, the Veteran has been diagnosed with a chronic disability to account for his dizziness.  VA treatment records and a March 2013 VA examination report document a diagnosis of BPPV, a form of positional vertigo.  Thus, the first element of service connection-a chronic disability-is established. 

While the Veteran has been diagnosed with BPPV, the weight of the evidence is against a relationship between the condition and the Veteran's service-connected cervical spondylosis or ear disorders.  None of the Veteran's VA or private physicians have associated his vertigo with a service-connected disability, and the March 2013 VA examiner provided an opinion against the claim in a September 2013 addendum report.  The examiner found that none of the Veteran's ear conditions-tinnitus, hearing loss, and chronic otitis medical-caused or aggravated his vertigo.  This medical opinion was based on several factors including the essential nature of BPPV, the presentation of the Veteran's symptoms, and the pathology of the Veteran's service-connected disabilities.  The opinion was accompanied by well-reasoned rationale and was fully supported with reference to specific evidence in the claims file.  It is therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

Although the record does not contain a medical opinion specifically addressing a link between the Veteran's BPPV and cervical spondylosis, the discussion of BPPV provided by the March 2013 VA examiner indicates that a relationship does not exist between the two disabilities.  The March 2013 VA examiner noted that secondary BPPV is associated with inner ear conditions and should affect the same side of the body.  Additionally, symptoms of BPPV should manifest at the same time or soon after the onset of the primary disability.  In this case, the Veteran's cervical spondylosis was the result of an in-service closed head injury that occurred in February 1991 and there are no complaints of dizziness documented in the medical record until May 2000.  There is also no evidence that the Veteran experiences any inner ear dysfunction due to his service-connected cervical condition.  

The Board has also considered the Veteran's testimony and statements linking his BPPV to service-connected disabilities, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that he has provided conflicting statements regarding the onset of his dizziness.  He testified in November 2007 that he began to experience blackouts and dizziness approximately fives years after his in-service head injury.  However, during the March 2009 and March 2013 VA examinations the Veteran reported the onset of the symptoms years later.  In any event, the Veteran's opinion as to the cause of his vertigo simply cannot be accepted as competent evidence and is clearly outweighed by the medical opinion against the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection on a secondary basis. 

The Board must now address whether service connection is warranted for BPPV as directly due to active duty service.  Service records  document the Veteran's closed head injury in February 1991, when he was struck on the head and neck with a tank hatch.  There was no loss of consciousness and the Veteran never complained of dizziness or vertigo during active duty.  The earliest objective evidence of the claimed disability dates from May 2000, nine years after the head injury, when the Veteran complained of dizziness at a private emergency room (ER) and was diagnosed with new onset hypertension.  None of his treating physicians have identified a relationship between the in-service head injury and the March 2013 VA examiner provided a medical opinion specifically against direct service connection in the September 2013 addendum report.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed BPPV and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Residuals of Right Arm and Ankle Fractures

The Veteran contends that service connection is warranted for residuals of fractures to the right arm and right ankle as they were incurred due to a blackout and fall associated with his service-connected cervical spondylosis or ear disorders.  The Veteran testified that while working on a ladder in November 2005, he briefly lost consciousness and fell approximately eight feet, breaking bones in his right arm and ankle.  He also testified that the loss of consciousness was a result of working with his arms above and his head and his service-connected cervical condition.  

As a preliminary matter, the Board notes that the Veteran has not alleged that his November 2005 fall is related to any incident of active duty service.  The Veteran served on active duty from November 1990 to April 1991 and from March 2001 to September 2001.  The record clearly documents the Veteran's fall from a ladder and arm and ankle fractures in November 2005, more than four years after his discharge from active service.  The Board therefore finds that service connection for residuals of the fractures incurred in the November 2005 fall on a direct basis is not possible as the precipitating injury took place years after the Veteran's active military service.  
Additionally, as discussed above, the Board has determined that service connection for a disability manifested by blackouts is not appropriate.  Therefore, service connection for residuals of fractures to the right arm and ankle as secondary to this condition is not possible.  See 38 C.F.R. § 3.310.  With respect to whether service connection is warranted as secondary to the Veteran's service-connected disabilities (including cervical spondylosis and various ear disorders), the record establishes the presence of the claimed disabilities.  Private and VA treatment records document the Veteran's fall off a ladder in November 2005 and resulting fractures of the right proximal humerus and right calcaneus.  The fractures were confirmed by X-rays at a private facility and on November 18, 2005, the Veteran underwent an open reduction internal fixation to repair the foot fracture.  He has complained of chronic right arm and ankle pain since that time.  

Although current disabilities are present, there is no competent evidence of a link between the Veteran's service-connected disabilities and his arm and ankle fractures.  The Veteran has consistently stated that his fall was caused by a blackout, and has never alleged that his cervical spine or ear disorders were directly responsible for the injuries.  None of his treating physicians have identified a link between the Veteran's service-connected disabilities and the November 2005 fall and resulting fractures.  Furthermore, the October 2013 VA examiner provided an opinion specifically against the claims, finding that the arm and ankle fractures were not due to a service-connected condition.  As there is no competent lay or medical evidence in support of the claim, service connection for residuals of fractures of the right arm and ankle must be denied. 


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for major depressive disorder rated as 30 percent disabling, cervical spondylosis rated as 30 percent disabling, residuals of a right shoulder injury rated as 20 percent disabling, tinnitus rated as 10 percent disabling, radiculopathy of the right and left arms, each rated as 10 percent disabling, hearing loss rated as 10 percent disabling, and hypertension and chronic otitis media rated as noncompensably disabling.  The combined evaluation for compensation is 80 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) (2013).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the evidence does not establish that he is unemployable due to service-connected disabilities.  

The Veteran contends that he is unable to perform his work duties due to service-connected disabilities, including major depression and a cervical spine condition.  He reported during an October 2013 VA general medical examination that he had worked as a correctional officer for the state of Georgia since 1988 and was currently employed fulltime as a probation officer.  Although the Veteran continued to remain fully employed throughout the claims period, he testified in September 2012 that he was no longer able to fully perform his work duties.  He also stated during an October 2013 VA psychiatric examination that he was not motivated to attend work and used leave to avoid it. 

Despite the Veteran's reports of his inability to function at work, the Board finds that the objective medical evidence establishes that he is not unemployable and any current occupational impairment is substantially due to nonservice-connected disabilities.  As noted above, the Veteran has remained employed throughout the claims period.  VA health care providers who examined the Veteran for the specific purpose of determining the impact of his service-connected disabilities on his employment in October 2013 all determined that he was capable of light or semi-sedentary employment.  The October 2013 VA general medical examination report shows that the Veteran's service-connected disabilities were controlled by medication and he retained good motor function in his bilateral upper and lower extremities.  Similarly, the VA psychiatric examination report noted only mild and transient symptoms that decreased the Veteran's occupational functioning only during periods of significant stress.  The psychiatric examiner also noted the Veteran's subjective complaints of poor work motivation, but found there was no objective evidence that his self-reported symptoms contributed to a work performance deficit.  Other VA examiners also determined that the Veteran's hearing loss, tinnitus, and hypertension did not result in unemployability.  Additionally, none of the Veteran's treating physicians have determined that he is unable to work (or perform work duties) due to any of his service-connected disabilities.  The Board finds that the objective medical evidence is more persuasive than the Veteran's own statements, given during the course of a claim for compensation, regarding the impact of his service-connected conditions on his work performance.  

Furthermore, the Veteran has consistently reported that his work is most impacted by nonservice-connected disabilities.  While undergoing treatment at the Lake City and Valdosta VA facilities following the November 2005 fall from a ladder, he reported that he was unable to work due to pain associated with his right foot fracture and subsequent surgery.  The Veteran also testified in September 2012 that he was unable to perform work duties such as driving due to blackouts and dizziness (currently diagnosed as vertigo).  As discussed above, the Board has determined that service connection is not warranted for these disabilities and they cannot be considered in the determination as to whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board therefore concludes that the weight of the evidence is against a finding of unemployability due to solely to service-connected disabilities.  The Veteran has continued to work fulltime as a probation officer throughout the claims period and the preponderance of his occupational impairment is due to nonservice-connected conditions.  The Board has considered the testimony and statements of the Veteran concerning his ability to work, but notes that he himself has attributed his work dysfunction to nonservice-connected disabilities.  As the weight of the evidence is clearly against the claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2006, July 2006, December 2010, and February 2013 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the July 2006 and February 2013 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records. Additionally, the Veteran was provided proper VA examinations and medical opinions in response to his claims in March 2009, March 2013, September 2013, and October 2013. 

The Board also finds that VA has complied with the May 2008, September 2010, July 2012, February 2013, and July 2013 remand orders of the Board.  In response to the Board's remands, the Veteran was provided additional VCAA notice and contacted in May 2008 and December 2008 and asked to identify all health care providers who had treated his disabilities.  He was also provided VA examinations in March 2009, March 2013, and October 2013 to determine the etiology of the claimed blackout, dizziness, right arm, and right ankle disabilities, as well as the effect of his service-connected disabilities on his ability to work.  A September 2013 addendum medical opinion was also obtained from the March 2013 VA examiner.   The case was then readjudicated in an October 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a disability characterized by blackouts, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a disability characterized by chronic dizziness, currently diagnosed as BPPV, to include as secondary to service-connected disability, is denied. 

Entitlement to service connection for residuals of a fracture of the right arm, to include as secondary to service-connected disability, is denied. 

Entitlement to service connection for residuals of a fracture of the right ankle, to include as secondary to service-connected disability, is denied. 

Entitlement to TDIU is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


